Citation Nr: 1103952	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  04-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 1992.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In March 2002, the Veteran testified at a formal hearing in front 
of a decision review officer at the VA RO in Milwaukee, 
Wisconsin.  The transcript of the hearing has been reviewed and 
is associated with the claims file.


FINDING OF FACT

The competent evidence of record does not show that the Veteran 
is currently diagnosed with chronic fatigue syndrome.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In February 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to send the Veteran proper notice in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  A remand 
by the Board confers upon the Veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  When remand orders are not complied 
with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA sent the Veteran 
proper VCAA notice in March 2009.  Based on the foregoing, the 
Board finds that the AMC substantially complied with the February 
2009 remand.

VCAA

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In April 2000, April 2001, March 2006, and March 2009 
correspondence, the RO/AMC advised the Veteran of what the 
evidence must show to establish entitlement to service connection 
for her claimed disorder and described the types of evidence that 
the Veteran should submit in support of her claim.  The RO/AMC 
also explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  Finally, the VCAA notice letters explained the elements 
of degree of disability and effective date to the Veteran.  

The Board further notes that the Veteran was provided with a copy 
of the October 2001 rating decision, the January 2004 statement 
of the case, the February 2009 Board remand, and the January 
2005, November 2006, and November 2010 supplemental statements of 
the case, which cumulatively included a discussion of the facts 
of the claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, VA obtained the 
Veteran's VA and private treatment records, associated her 
service treatment records (STRs) with the claims file, obtained 
an opinion in October 2008 from an independent medical expert, 
and provided the Veteran with multiple compensation and pension 
examinations throughout the appeal period.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case were more 
than adequate, as they included the Veteran's subjective 
complaints about her claimed disability and the objective 
findings needed to diagnose and rate the disability. 
The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that she or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection may be established for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
As a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran argues that she has chronic fatigue syndrome, which 
was originally manifested in service by malaise, decreased 
energy, and fatigue.  However, the Board finds that, for the 
following reasons, the preponderance of the evidence shows that 
the Veteran does not meet the diagnostic criteria for chronic 
fatigue syndrome, and, therefore service connection is not 
warranted.

At the outset, the Board acknowledges that the Veteran has 
received treatment for fatigue for many years.  As a result, many 
of her treatment records indicate that she had chronic fatigue 
syndrome in the subjective and assessment portions of the 
treatment records.  However, none of these treatment records 
provided an explanation of how such diagnosis was made or any of 
the criteria used in making a diagnosis of chronic fatigue 
syndrome.  On the contrary, the compensation and pension 
examinations and independent medical expert opinion provided 
detailed reasonings as to why the Veteran should not have been 
diagnosed with chronic fatigue syndrome.  

To be sure, the independent medical expert wrote in November 2008 
that he reviewed the Veteran's claims file and felt that the 
diagnosis of chronic fatigue syndrome was not well supported by 
the information contained therein.  After reviewing her medical 
history, the doctor wrote, "At no time do I find definitive 
evidence that she fulfills diagnostic criteria for chronic 
fatigue syndrome."  He then cited the criteria from the Centers 
for Disease Control website, indicating that unexplained chronic 
fatigue cases can be separated into either chronic fatigue 
syndrome or idiopathic chronic fatigue based on several criteria.  
The first criterion states that a case of chronic fatigue 
syndrome is defined by the presence of relapsing chronic fatigue 
that is of new or definite onset (has not been lifelong); is not 
the result of ongoing exertion; is not substantially alleviated 
by rest; and results in substantial reduction in previous levels 
of occupational, education, social, or personal activities.  The 
doctor noted that the Veteran claimed her fatigue was 
intermittently present since the late 1990s but was not 
documented in medical records.  He also stated that there was no 
evidence to support her claim that the symptoms occurred as a 
result of anaphylaxis or urticarial problems during the period 
from 1988 to 1992.    

The second criterion is the occurrence of four or more of several 
listed symptoms, all of which must have persisted or recurred 
during six or more consecutive months of illness and must not 
have predated the fatigue.  Of these, the doctor found that there 
was no documentation of self-reported impairment in short-term 
memory or concentration severe enough to cause substantial 
reduction in previous levels of occupational, educational, 
social, or personal activities; the Veteran's sore throat was 
recurrent angioedema that might have suggested that a sore throat 
was present but was a relatively intermittent complaint; a tender 
cervical or axillary lymph node was self reported on one occasion 
and not documented by a physician; muscle pain was undocumented; 
multijoint pain without joint swelling or redness was 
undocumented; headaches were rated as 10 percent disabling but 
were not well documented in the claims file; unrefreshing sleep 
was shown by complaints of insomnia and excessive sleep; and 
there were complaints of continued malaise since 2000 but no 
documentation of postexertional malaise lasting more than 24 
hours.  

Furthermore, the independent medical expert examined some 
exclusion criteria.  He found that active, unresolved, or 
suspected disease that is likely to cause fatigue; psychotic, 
melancholic, or bipolar depression (but not uncomplicated major 
depression); psychotic disorders; dementia; anorexia or bulimia 
nervosa; and alcohol or other substance misuse were not present.  
He also stated that it was unknown to him whether the Veteran 
suffered from severe obesity.  On this note, the Board notes that 
the record does not support a finding that the Veteran was 
severely obese.  Again, the independent medical expert found 
that, because of these factors, the Veteran was not diagnosed 
with chronic fatigue syndrome.  

The Veteran's most recent compensation and pension examination 
occurred in September 2010, almost two years after the 
independent medical expert's opinion.  The examiner noted that 
the Veteran served during the Gulf War era and received 
vaccinations even though she did not deploy to the Gulf region.  
The Veteran stated that she developed skin blisters, angioedema, 
and chronic fatigue syndrome as a result of inoculations and that 
her primary care physician diagnosed her with chronic fatigue 
syndrome.  The Veteran described her chronic fatigue as feeling 
like she was running through water, everything was fuzzy, she 
could not think straight, and she felt drained and fatigued.  She 
told the examiner that her claimed disorder had no clear trigger 
and that she could feel fatigued for days.  She was able to sleep 
all night but would experience night sweats and would awaken 
periodically if she was "really fatigued."  The Veteran also 
reported that her bones ached with "fatigue," that sleep was 
not different on days she felt well, and that episodes could last 
five days.  She was fatigued about two-thirds of the time and 
felt 100 percent the other one-third of the time.  The Veteran 
further described headaches with fatigue that made her feel 
"fuzzy" and disorientated.  

On the day of the examination, the Veteran was alert and stated 
she was feeling well.  There was no evidence or report of 
fatigue.  After examining the Veteran and reviewing the claims 
file, the examiner found no evidence of any specific workup or 
clarification of the Veteran's primary care physician's note of 
"chronic fatigue syndrome."  She noted that the Veteran never 
served in the Persian Gulf War and never deployed to the Gulf 
region.  Thus, she was not at risk of any environmental exposures 
to cause an undiagnosed illness of any etiology, including 
chronic fatigue syndrome.  Furthermore, the examiner's research 
failed to find any medical or clinical evidence that would 
associate the Veteran's report of fatigue with immunizations 
during active military duty.  Additionally, the examiner found 
that the Veteran did not meet the diagnostic criteria for chronic 
fatigue syndrome because there was no objective evidence of 
fatigue during the 90 minute examination or during the four-hour 
visit for neuropsych testing on a different day, as well as 
because the Veteran reported intermittent symptoms despite her 
assertions that she was able to "socialize and party."  
Therefore, the examiner stated that she could not find any 
objective evidence of chronic fatigue syndrome.  

Also in September 2010, the Veteran underwent a compensation and 
pension examination to rule out a mental health contribution to 
her chronic fatigue complaints.  After examining the Veteran, the 
examiner noted that she was alert and oriented to person, place, 
time, and the passage of time; was fluent in conversational 
speech; had intact grammar and syntax; had a full range of 
affect; and displayed a euthymic mood.  The Veteran's attention, 
concentration, and receptive language were intact; her grooming 
and hygiene were within normal limits; she had good eye contact; 
and her effort and cooperation were good.  In summary, the 
examiner found no evidence of an Axis I or Axis II diagnosis.  
For treatment purposes, she recommended a sleep study to 
investigate the cause of the Veteran's hypersomnia, as the course 
of the disease for chronic fatigue did not appear to fit that 
diagnosis.  The Board notes that a VA treatment record dated 
November 2004 also found no Axis I diagnosis.  

In June 2004, the Veteran underwent a medical assessment.  The 
last page of the report contains the doctor's signature and 
notes.  On the day of the examination, there were no objective 
findings except for frequent yawning and a request for coffee.  
The Veteran complained of a "fatigue nature," which in itself 
would have no physical findings.  The Veteran admitted to having 
no "official" diagnosis for her disease.  However, the doctor 
said that speaking with her and reviewing her history, it was 
clear that something was reducing her energy level.  In the 
disability report that appears to accompany this assessment, the 
doctor wrote that the Veteran had a syndrome of unclear etiology 
mainly manifested by fatigue.  He cited her history of recurrent 
blistering lesions and angioedema, noting that it was unclear how 
these symptoms are connected and that they started temporarily 
following her immunizations for the Gulf War.  At the time, the 
examination was totally unremarkable and only the Veteran's 
history was available to reach any type of conclusion.  The 
examiner stressed that the symptoms were vague but that the 
Veteran was totally functional prior to the early 1990s.  
Nevertheless, he speculated that she "may" have chronic fatigue 
syndrome.  The Board cannot afford any probative value to this 
statement if it was meant as a diagnosis because it is purely 
speculative and based entirely on the Veteran's own subjective 
history.

In the previous year, in July 2003, the Veteran presented for yet 
another compensation and pension examination.  The Veteran 
claimed that she would become very fatigued in service during 
times of illness, including at least two visits for skin 
eruptions.  After service, the examiner noted that she had no 
medical complaints regarding fatigue until 2000.  At that time, 
she had just ended a long relationship with her boyfriend and was 
released from her job.  She told the examiner that the onset of 
her post-service fatigue was slow rather than sudden and was not 
associated with low grade fevers.  She had also not had any 
chronic pharyngitis but did experience enlarged axillary and 
cervical lymph nodes, chronic weakness, and episodes of fatigue 
lasting one week followed by several days without fatigue.  The 
Veteran denied migratory joint pains, and she had no symptoms of 
psychosis.  She also refused formal psychiatric appointments or 
medication.  The examination report indicates that the Veteran 
had been unable to work since 2000, tended to sleep at least 10 
hours a night, and was able to sit or stand for two-thirds to a 
full work day with limitations such as lifting over her head and 
needing a break every two hours.  In light of the examination, 
the examiner found no evidence of chronic fatigue syndrome and 
that it was more likely that the Veteran had depression.  He also 
noted that she has refused any evaluation for depression, which 
was improving, and that there was no evidence that it had its 
onset during active military service or was aggravated by any 
service-connected condition.  The Board notes that all Axis I 
diagnoses were later ruled out by subsequent examiners.

Finally, the Veteran was afforded two more compensation and 
pension examinations in 2001.  In October 2001, an examiner found 
that the Veteran had no evidence of any immunologic or active 
infectious disease or nutritional abnormalities.  He also found 
that any autoimmune disease was highly unlikely and that there 
was no evidence of lupus.  Her rash was not typical of a lupus 
rash, and her immunologic studies were all within normal limits 
as far as infectious, immune, or nutritional disabilities.  Then, 
in September 2001, the Veteran presented for her first 
compensation and pension examination for chronic fatigue 
syndrome.  She related her history to the examiner, including 
recurrent skin rashes and extreme fatigue.  The examiner noted 
that there was no history of Lyme disease or significant risk 
factors for Lyme disease, and the Veteran had nothing that would 
be consistent with neurologic manifestations of Lyme disease with 
a normal musculoskeletal review.  He then stated that narrowing 
the Veteran's complaint was extremely difficult.  However, it 
appeared to be development of a pruritic and erythematous rash, 
which occurred on all parts of her body but usually appeared on 
the flexor areas of her arms and armpits.  She also had some 
difficulty with these types of lesions on her legs, which became 
more frequent, eventually covered her entire body, and caused the 
Veteran to become excessively fatigued.  The examiner found that 
this was "consistent with self-diagnosis" and that there was no 
evidence of a rickettsial disease or other true pathogens that 
would respond to tetracycline and its derivatives.  

The examiner then noted that the Veteran claimed that her fatigue 
was most severe when the rash became severe roughly every three 
to six months, which the examiner did not find to be occurring on 
a daily basis.  The Veteran denied low grade fevers and sore 
throats, although she did complain of axillary lymph nodes, 
generalized muscle aches and weaknesses, and headaches.  She did 
not have any joint pains, her sleep pattern was excessive but was 
not insomnia, and there did not appear to be any relationship 
between fatigue and exercise.  From an infectious, immune, and 
nutritional disability standpoint, the examiner did not elucidate 
any evidence of an infectious disease in her past, including any 
evidence of malaria.  She did not appear to have symptoms 
consistent with an immune disorder and had not had trouble with 
pneumonias or recurrent sinusitis.  Thus, after examining the 
Veteran, the examiner opined that the apparent diagnosis of 
chronic fatigue syndrome was not appropriately diagnosed since 
the Veteran did not meet the criteria for the disorder.  

In light of the foregoing, the Board affords the most weight to 
the independent medical expert's opinion.  Overall, the Board 
finds the compensation and pension examination reports more 
probative than the Veteran's service treatment records.  For one 
thing, these doctors provided explanations as to why they 
concluded that the Veteran was not diagnosed with chronic fatigue 
syndrome.  On the contrary, the Veteran's service treatment 
records contain her subjective diagnoses and assessments based on 
the Veteran recounting her history.  Additionally, the 
independent medical expert and compensation and pension examiners 
would likely have more expertise in diagnosing the disorder.  For 
these reasons, the Board affords more probative value to their 
diagnoses and finds that the Veteran is not currently diagnosed 
with chronic fatigue syndrome.  Therefore, service connection is 
not warranted, and the Veteran's appeal is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         


ORDER

Entitlement to service connection for chronic fatigue syndrome is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


